


Exhibit 10.1

--------------------------------------------------------------------------------



February 15, 2013


Casey Nault
2605 S. Arthur
Spokane, WA 992013


Re: Revised Offer of Employment


Dear Casey,


Pursuant to our recent discussions, we are pleased you have decided to pursue
relocation to Chicago and continued employment with Coeur d’ Alene Mines
Corporation. You will continue reporting to me in your position of Vice
President and General Counsel.


The base salary for this exempt salaried position will be $285,000 USD per year,
a 14% increase from your current base salary. This new salary will be
retro-active from January 1, 2013. The retro-portion of your salary will be paid
before the end of the first quarter. This new salary reflects the Company’s pay
for performance philosophy and takes into consideration the Chicago labor market
for similar companies in our market cap and revenue peer group.


You will be eligible for participation in the Company’s annual incentive plan
(AIP) with a target level of 50% of base pay. Executives, based on performance,
may receive up to 200% of the target percentage. In your position, your AIP
target percentage is split; 70% company performance and 30% personal
performance.


As a current participant in Coeur’s Long Term Incentive Program (LTIP), you will
continue eligibility for a mixed award of restricted stock, stock options and
performance share. Your percentage target is 190% of base pay.


•
50% of the award will be granted in performance share units that vest after
three years.

•
25% of the award will be granted in restricted stock that vests at 1/3 of the
total each year over a three year period.

•
25% of the award will be granted in stock options that vest at 1/3 of the total
each year over a three year period.

•



New performance metrics have been created and approved by the Compensation
Committee of the Board of Directors. At your request, we can set up a meeting to
discuss these programs in more detail.
    
LTIP is subject to approval by the Board of Directors, it is the Company’s
intention to continue recommendation of such grants annually.


Your 2013 total direct compensation package is summarized below:


Base Salary: $285,000
AIP: 50% of base salary, $142,500
LTIP: 190% of base salary, $541,500


Total proposed possible compensation at target: $969,000.


Current Total Direct Compensation Package:


Base Salary: $250,000
AIP: 50% of base salary, $125,000
LTIP: 190% of base salary, $475,000
Total current possible compensation at target: $850,000.


Difference in proposed vs. current possible compensation: $119,000.












--------------------------------------------------------------------------------




Offer of Employment
February 15, 2013
Page Two




In addition to these total direct compensation elements you will be eligible for
the following benefits under our group relocation:


1.
A one-time LTIP grant, in the form of time-vested restricted stock at 100% of
your base salary ($285,000 USD). This special grant, designed as part of the
group relocation, will cliff vest at 100% three years from the award date. This
will be awarded subject to approval by the Board of Directors no later than
October 15, 2013.

2.
A one-time “move bonus” to show our appreciation for you joining the Company in
Chicago. This 20% move bonus will be based on your new base salary ($285,000)
and equates to $57,000 USD gross. Bonuses will be awarded no later than October
15, 2013.

3.
A cost of living adjustment (COLA) based on your family situation and current
base salary of $250,000 USD. This payment will be made upon commencement of
employment in the current location. Subsequent payments will be made the first
day after the second and third anniversary of your commencement date. A final
COLA adjustment will be calculated and presented at your time of relocation. The
estimate you have received from Brookfield Global Relocation Services may not be
the final amount presented. Further information regarding the percentages and
structure of payments can be found in the Group Move Policy Document (currently
being prepared).

4.
A one-time miscellaneous move allowance of $10,000 USD net. This payment will be
made within 14 business days of you signing this offer of employment.

5.
All inclusive benefits listed under our group move policy and not mentioned
specifically in this letter.

Your enrollment in the Company’s various benefit programs, which include
medical, dental and vision insurance, Coeur’s defined contribution & matched
401(k) retirement plan, group life insurance, short-term & long-term disability
coverage, employee assistance program and paid holidays will continue. Summary
plan descriptions and other specific information regarding these benefit plans
are available upon request. Your current annual Paid Time Off (PTO) allowance is
200 hours per year.


Caesy, on behalf of the Company, we appreciate your contributions thus far to
Coeur. We look forward to your continued contributions in our quest to build a
leading, sustainable Company.


Please sign this letter indicating your acceptance of this employment offer and
return it to Human Resources by February 19, 2013. Acceptance of this offer will
initiate the relocation package as provided through Brookfield GRS.


A separate repayment agreement document will be supplied upon receipt of this
offer letter.


Professional regards,




/s/ Mitchell J. Krebs
Mitchell J. Krebs
President and Chief Executive Officer     




                                
_/s/ Casey M. Nault__________
Mr. Casey Nault




